Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00520-CV

                       In the Interest of N.R.T., C.C.T., A.T., Children

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-59
                       Honorable Selina Nava Mireles, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 2, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice